United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3654
                                    ___________

U.S. Environmental, a Minnesota           *
Corporation, doing business as U.S.A.     *
Lights; Mark G. Edlund, individually,     *
                                          *
             Plaintiffs - Appellants,     * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Craig M. Beeson, individually, doing      *     [UNPUBLISHED]
business as XYZ Corporation,              *
                                          *
             Defendant - Appellee.        *
                                     ___________

                              Submitted: June 18, 1999
                                  Filed: July 2, 1999
                                   ___________

Before MURPHY and MAGILL, Circuit Judges, and REASONER,1 District Judge.
                           ___________

PER CURIAM.

       U.S. Environmental and Mark G. Edlund brought a complaint and request for
injunctive relief against Craig M. Beeson in state court, claiming that he had breached
a settlement agreement rising out of a prior state action. They subsequently filed an
action in federal district court asserting the same claims, and Beeson moved to dismiss


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, sitting by designation.
the federal action. After a hearing, the district court2 granted the motion to dismiss and
awarded Beeson attorney fees. U.S. Environmental and Edlund appeal. After a careful
review of this fact-specific record, we conclude that the district court should be
affirmed. So ordered. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                          -2-